Case 5:20-cv-02264-AB-DFM Document 3 Filed 12/08/20 Page 1 of 3 Page ID #:134




                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA
                              EASTERN DIVISION



 BOMANI LAWAN BOYD,                           No. ED CV 20-02264-AB (DFM)

             Petitioner,                      ORDER SUMMARILY DISMISSING
                                              PETITION
                v.

 M. ATCHLEY,

             Respondent.



                                   BACKGROUND
       On October 22, 2020, Petitioner, a state prisoner proceeding pro se,
constructively filed a Petition for Writ of Habeas Corpus under 28 U.S.C.
§ 2254. See Dkt. 1 (“Petition”). Petitioner challenges his 2012 conviction for
attempted murder, arguing that trial counsel was ineffective for failing to
investigate his mental history and request a pretrial competency hearing. See
id. at 2, 5.1
       Rule 4 of the Rules Governing Section 2254 Cases in the U.S. District
Courts provides that a habeas corpus petition “must” be summarily dismissed
“[i]f it plainly appears from the petition and any attached exhibits that the
petitioner is not entitled to relief in the district court.” Here, Petitioner is not
entitled to the relief he seeks because his claims are second or successive. The

       1
           All citations are to the CM/ECF pagination.
Case 5:20-cv-02264-AB-DFM Document 3 Filed 12/08/20 Page 2 of 3 Page ID #:135




Petition is thus dismissed. Because reasonable jurists could not disagree with
this disposition, the Court will deny a certificate of appealability.
                                   DISCUSSION
      This is Petitioner’s second federal habeas petition. In January 2016,
Petitioner filed a § 2254 petition seeking relief from his 2012 conviction and
arguing, among other things, that trial counsel was ineffective. See Boyd v.
Madden, Case No. ED CV 16-00100-BRO (DFM) (C.D. Cal.), Dkt. 1. In
April 2017, the petition was denied on the merits and the action dismissed with
prejudice. See id., Dkts. 12 (R&R), 13 (Order Accepting R&R), 14 (Judgment),
15 (Order Denying CoA).
      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)
“greatly restricts the power of federal courts to award relief to state prisoners
who file second or successive habeas corpus petitions.” Tyler v. Cain, 533 U.S.
656, 661 (2001). A federal court will not consider a second or successive
federal habeas petition unless it falls one of two narrow exceptions: claims
predicated on newly discovered facts that call into question the accuracy of a
guilty verdict, and certain claims relying on new rules of constitutional law.
See id. at 661-62 (citing 28 U.S.C. § 2244(b)(1-2)). Furthermore, “[b]efore a
second or successive application permitted by this section is filed in the district
court, the applicant shall move in the appropriate court of appeals for an order
authorizing the district court to consider the application.” 28 U.S.C.
§ 2244(b)(3)(A).
      Because Petitioner’s first federal petition was denied on the merits, the
current Petition is second or successive. Since Petitioner filed it without
authorization from the Ninth Circuit, the Court lacks jurisdiction to consider
it. See Cooper v. Calderon, 274 F.3d 1270, 1274 (9th Cir. 2001) (“When the
AEDPA is in play, the district court may not, in the absence of proper



                                         2
Case 5:20-cv-02264-AB-DFM Document 3 Filed 12/08/20 Page 3 of 3 Page ID #:136




authorization from the court of appeals, consider a second or successive habeas
application.”) (citation omitted).
                                     CONCLUSION
      The Petition is DISMISSED. A certificate of appealability will not issue.
The Court finds that jurists of reason would agree that the Petition is second or
successive. See Slack v. McDaniel, 529 U.S. 473, 484 (2000). Petitioner may
seek a certificate of appealability from the Court of Appeals.



 Date: December 8, 2020                     ___________________________
                                            ANDRÉ BIROTTE JR.
                                            United States District Judge

 Presented by:


 ___________________________
 DOUGLAS F. MCCORMICK
 United States Magistrate Judge




                                        3
